Exhibit 10.2

 

 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of June 18, 2015

among

Alere Inc.,

as Borrower,

and

Each Other Grantor

From Time to Time Party Hereto

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

  1   

Section 1.1

Definitions

  1   

Section 1.2

Certain Other Terms

  4   

ARTICLE II GUARANTY

  4   

Section 2.1

Guaranty

  4   

Section 2.2

Limitation of Guaranty

  5   

Section 2.3

Contribution

  5   

Section 2.4

Authorization; Other Agreements

  5   

Section 2.5

Guaranty Absolute and Unconditional

  5   

Section 2.6

Waivers

  6   

Section 2.7

Reliance

  7   

Section 2.8

Keepwell

  7   

ARTICLE III GRANT OF SECURITY INTEREST

  7   

Section 3.1

Collateral

  7   

Section 3.2

Grant of Security Interest in Collateral

  8   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  8   

Section 4.1

Title; No Other Liens

  8   

Section 4.2

Perfection and Priority

  8   

Section 4.3

Jurisdiction of Organization; Chief Executive Office

  9   

Section 4.4

Locations of Inventory, Equipment and Books and Records

  9   

Section 4.5

Pledged Collateral

  9   

Section 4.6

Instruments and Tangible Chattel Paper Formerly Accounts

  10   

Section 4.7

Intellectual Property

  10   

Section 4.8

Commercial Tort Claims

  10   

Section 4.9

Specific Collateral

  10   

Section 4.10

Promissory Notes

  10   

Section 4.11

Representations and Warranties of the Credit Agreement

  10   

ARTICLE V COVENANTS

  10   

Section 5.1

Maintenance of Perfected Security Interest; Further Documentation and Consents

  10   

Section 5.2

Changes in Locations, Name, Etc

  11   

Section 5.3

Pledged Collateral; Other Matters

  12   

Section 5.4

Accounts

  12   

Section 5.5

Commodity Contracts

  12   

Section 5.6

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper   12   

Section 5.7

Intellectual Property

  13   

Section 5.8

Notice of Commercial Tort Claims

  14   

Section 5.9

Compliance with Credit Agreement

  14   

ARTICLE VI REMEDIAL PROVISIONS

  14   

Section 6.1

Code and Other Remedies

  14   

Section 6.2

Accounts and Payments in Respect of General Intangibles

  17   

Section 6.3

Pledged Collateral

  18   

Section 6.4

Proceeds to be Turned over to and Held by Collateral Agent

  19   

 

i



--------------------------------------------------------------------------------

Section 6.5

Sale of Pledged Collateral

  19   

Section 6.6

Deficiency

  19   

ARTICLE VII THE COLLATERAL AGENT

  20   

Section 7.1

Collateral Agent’s Appointment as Attorney-in-Fact

  20   

Section 7.2

Authorization to File Financing Statements

  21   

Section 7.3

Authority of Collateral Agent

  21   

Section 7.4

Duty; Obligations and Liabilities

  21   

ARTICLE VIII MISCELLANEOUS

  22   

Section 8.1

Reinstatement

  22   

Section 8.2

Release of Collateral

  22   

Section 8.3

Independent Obligations

  23   

Section 8.4

No Waiver by Course of Conduct

  23   

Section 8.5

Amendments in Writing

  23   

Section 8.6

Additional Grantors; Additional Pledged Collateral

  23   

Section 8.7

Notices

  24   

Section 8.8

Successors and Assigns

  24   

Section 8.9

Counterparts

  24   

Section 8.10

Severability

  24   

Section 8.11

Governing Law

  24   

Section 8.12

Jurisdiction.

  24   

Section 8.13

Waiver of Jury Trial

  25   

Section 8.14

Subordination.

  25   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1

Form of Pledge Amendment

Annex 2

Form of Joinder Agreement

Annex 3

Form of Intellectual Property Security Agreement

Schedule 1

Commercial Tort Claims

Schedule 2

Filings

Schedule 3

Jurisdiction of Organization; Chief Executive Office

Schedule 4

Location of Inventory and Equipment

Schedule 5

Pledged Collateral

Schedule 6

Intellectual Property

Schedule 7

Promissory Notes

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of June 18, 2015, by Alere Inc., a
Delaware corporation (the “Borrower”), each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of General Electric
Capital Corporation (“GE Capital”), as collateral agent (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”) for
the Lenders and the L/C Issuers and each other Secured Party (each as defined in
the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of June 18, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and the L/C
Issuers from time to time party thereto, Goldman Sachs Bank, USA, as the B Term
Loan Administrative Agent, GE Capital, as the Pro Rata Administrative Agent and
the Collateral Agent, the Lenders and the L/C Issuers have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement) of each other Loan Party;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agents to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Collateral Agent as
follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “document”, “electronic
chattel paper”, “equipment”, “farm products”, “fixtures”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.

(c) The following terms shall have the following meanings:

“Affiliate Guarantor” means any Guarantor that is a Subsidiary or other
Affiliate of the Borrower other than the Excluded Foreign Subsidiaries and
Unrestricted Subsidiaries.

“Agreement” means this Guaranty and Security Agreement.



--------------------------------------------------------------------------------

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office, authority or agency within
or outside the United States.

“Collateral” has the meaning specified in Section 3.1.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Excluded Foreign Subsidiary. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license of, or any Contractual Obligation entered into by, any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
any Stock or Stock Equivalent related thereto or (B) to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in preceding sublcauses (A) and (B),
to the extent and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law or required consent is not obtained (and immediately upon the
lapse, termination, unenforceability or ineffectiveness of any such prohibition
or grant of such required consent, the Collateral shall include, and Grantors
shall be deemed to have automatically granted a security interest in, all such
permits, licenses, Contractual Obligations or Stock or Stock Equivalents no
longer subject to such prohibition or required consent), (iii) any fixed or
capital assets (including any associated software or other general intangibles)
owned by any Grantor that is subject to a purchase money Lien or a Capital Lease
if the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than the Borrower and its Affiliates as a condition to the
creation of any other Lien on such equipment, (iv) any “intent to use” Trademark
applications for which a statement of use, or an amendment to allege use, has
not been accepted by the U.S. Patent and Trademark Office (but only until such
statement, or an amendment to allege use, is accepted), (v) capital stock or
other equity interests of the P&G JV Companies, (vi) except as otherwise
required by Section 7.14 of the Credit Agreement, any Margin Stock owned by such
Grantor, (vii) Selfcare Technology, Inc.’s 50% joint venture interests in
SelfCare-PMB, LLC, (viii) any capital stock or other equity interest of Orgenics
Ltd. held by the Borrower for so long as the terms of the Indebtedness of
Orgenics Ltd. or Orgenics International Holdings, B.V. prohibit such pledge or
would give rise to an event of default thereunder; and (ix) assets of any
Unrestricted Subsidiary or any Stock, Stock Equivalents or any other equity
interests of any Unrestricted Subsidiary (until such time, if at all, as such
Unrestricted Subsidiary becomes a Subsidiary and Loan Party in accordance with
the Credit Agreement); provided, however, “Excluded Property” shall not include
(x) any proceeds, products, substitutions or replacements of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property) or (y) any property owned by a Grantor that is
pledged as collateral to secure any Permitted Additional Debt.

“Foreign Registered IP” means any Intellectual Property registered (or for which
an application for registration has been filed) in any Applicable IP Office
outside of the United States.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Intercompany Obligations” has the meaning set forth in Section 8.14(a).

 

2



--------------------------------------------------------------------------------

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case directly owned
by any Grantor, and any distribution in the form of any certificated securities,
Stock or Stock Equivalent made on, in respect of or in exchange for the
foregoing from time to time, exceeding $1,000,000 in the aggregate for any
particular issuer thereof, including all Stock and Stock Equivalents listed on
Schedule 5. Pledged Certificated Stock excludes all Excluded Property that would
otherwise constitute “Pledged Certificated Stock”.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments, excluding all Excluded Property that would otherwise constitute
“Pledged Collateral”.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution in the form of any instrument evidencing any
such Indebtedness made on, in respect of or in exchange for the foregoing from
time to time, including all such instruments described on Schedule 5 issued by
the obligors named therein, excluding all Excluded Property that would otherwise
constitute “Pledged Debt Instruments”.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property in the form of any such investment property made
on, in respect of or in exchange for the foregoing from time to time, other than
any Pledged Stock or Pledged Debt Instruments, excluding all Excluded Property
that would otherwise constitute “Pledged Investment Property”.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock, excluding all Excluded Property that would otherwise
constitute “Pledged Stock”.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalents of any
Person that is not Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property in the form of any such stock or
stock equivalent made on, in respect of or in exchange for the foregoing from
time to time, including in each case those interests set forth on Schedule 5, to
the extent such interests are not certificated, excluding all Excluded Property
that would otherwise constitute “Pledged Uncertificated Stock”.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty Obligation or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Obligations” has the meaning set forth in Section 3.2.

“Security Cash Collateral Account” means a Cash Collateral Account that is not
an L/C Cash Collateral Account.

“Senior Obligations” has the meaning set forth in Section 8.14(a).

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

3



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, in the event that any of the attachment,
perfection or priority of the Collateral Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms. (a) The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

(b) Section 1.5 of the Credit Agreement is applicable to this Agreement as and
to the extent set forth therein.

(c) The term “payment in full” or “paid in full” with respect to the
Obligations, the Secured Obligations or the Senior Obligations means
(A) termination of the Commitments, (B) payment and satisfaction in full in cash
of all Loans, all L/C Reimbursement Obligations and all other Obligations
payable in cash that any Agent has been notified in writing are then due and
payable in cash by the holder of such obligation, (C) deposit of cash collateral
with respect to all contingent Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) (or, in the
case of any L/C Obligation, a back-up letter of credit has been issued), in
amounts required under the Credit Agreement and on terms and conditions and with
parties satisfactory to the Administrative Agents and each Indemnitee that is
owed such Obligations and (D) to the extent requested by any Agent, receipt by
the Secured Parties of liability releases from the Loan Parties each in form and
substance acceptable to the Agents.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Loans, the L/C Issuers
to Issue Letters of Credit, the Secured Hedge Counterparties to enter into
Secured Hedging Agreements and the Secured Treasury Service Creditors to enter
into Secured Treasury Services Agreements, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations of each other Loan Party whether existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”); provided that in
no event (x) shall Guaranteed Obligations include any Excluded Swap Obligations
and (y) shall any Unrestricted Subsidiary (so long as same remains an
Unrestricted Subsidiary) be a Grantor or a Guarantor. This Guaranty by each
Guarantor hereunder constitutes a guaranty of payment and performance and not of
collection. Each Guarantor agrees that its obligations under this Agreement
shall not be discharged until the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) are paid in
full. Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

Section 2.2 Limitation of Guaranty. Each Guarantor and each Secured Party (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty does not constitute a fraudulent transfer or
conveyance for purposes of any Fraudulent Transfer Laws (as defined below). To
effectuate the foregoing intention, any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Affiliate Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Affiliate Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Affiliate Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”).
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany debt as a result of any payment made under the Guaranty.

Section 2.3 Contribution. To the extent that any Affiliate Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Affiliate Guarantor from the Loans and other Obligations and (b) the amount such
Affiliate Guarantor would otherwise have paid if such Affiliate Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrower) in the same proportion as such Affiliate
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Affiliate Guarantors on such date, then such
Affiliate Guarantor shall be reimbursed by such other Affiliate Guarantors for
the amount of such excess, pro rata, based on the respective net worth of such
other Affiliate Guarantors on such date.

Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following

 

5



--------------------------------------------------------------------------------

or otherwise, and hereby agrees that its obligations under this Guaranty are
irrevocable, absolute and unconditional and shall not be discharged as a result
of or otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by the
Administrative Agents):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or Affiliates or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other Sale of
any Collateral or any election following the occurrence of an Event of Default
by any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or Affiliates, in each
case other than the payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor waives (to the fullest extent permitted by
applicable law) any defense based on or arising out of any defense of the
Borrower, any other Guarantor or any other party other than payment in full of
the Guaranteed Obligations, including, without limitation, any defense based on
or arising out of the disability of the Borrower or any other Guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full of the
Guaranteed Obligations. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable , (d) notice of
the existence, creation or incurrence of any new or additional liability to
which it may apply and (e) any other notice in respect of any Guaranteed
Obligation or any part thereof, and any defense arising by reason of any
disability or other defense of the Borrower or any other Guarantor. Each
Guarantor further unconditionally and irrevocably agrees, until payment in full
of the Obligations in accordance with Section 1.2(c), not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) if an Event of
Default shall have

 

6



--------------------------------------------------------------------------------

occurred and be continuing, assert any claim, defense, setoff or counterclaim it
may have against any other Loan Party or set off any of its obligations to such
other Loan Party against obligations of such Loan Party to such Guarantor. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance and payment in full.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

Section 2.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Guaranty, as it relates to such other Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2.8 shall remain in full force and effect until the payment in full
of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a (18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, investment property, letter-of-credit
rights and any supporting obligations related thereto (including any Pledged
Collateral);

(b) all commercial tort claims, including (without limitation) those described
on Schedule 1 and on any supplement thereto received by the Collateral Agent
pursuant to Section 5.9;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

 

7



--------------------------------------------------------------------------------

(e) all Intellectual Property, IP Ancillary Rights and Software;

(f) all other goods (including but not limited to fixtures), personal property
and assets of such Grantor, whether tangible or intangible and wherever located;

(g) in the case of the pledge of the shares of Alere Switzerland GmbH
(“Swissco”), in all events, only 66% of all of the total shares held by Alere
International Holding Corp. in the aggregate in Swissco; and

(h) to the extent not otherwise included, all proceeds of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall automatically be deemed at all times from and
after the date hereof to constitute Collateral.

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent for the benefit of the Secured Parties, a
Lien on and continuing security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided that in no
event shall Secured Obligations be deemed to include any Excluded Swap
Obligations.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers, the Administrative Agents and the
Collateral Agent to enter into the Loan Documents, each Grantor hereby
represents and warrants each of the following to the Administrative Agents, the
Collateral Agent, the Lenders, the L/C Issuers and the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
other Permitted Liens under any Loan Document (including Section 4.2), such
Grantor owns each item of the Collateral free and clear of any and all Liens.
Such Grantor (a) is the record, legal and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificated securities and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien, other
than Permitted Liens.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Collateral Agent in completed and duly authorized form), (ii) with respect
to any deposit account or any securities account, the execution of Control
Agreements, (iii) in the case of all Copyrights, Trademarks and Patents for
which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office, the United States Patent and Trademark
Office, or any other Applicable IP Office or similar office, agency or authority
outside the United States, as applicable, (iv) in the case of letter-of-credit
rights that are not supporting obligations of Collateral, the execution of a

 

8



--------------------------------------------------------------------------------

Contractual Obligation granting control to the Collateral Agent over such
letter-of-credit rights, (v) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to the Collateral Agent over
such electronic chattel paper, and (vi) in the case of Vehicles, the actions
required under Section 5.1(e). Subject to the taking of all relevant actions
described in the preceding sentence, such security interest shall be prior to
all other Liens on the Collateral, except for Customary Permitted Liens and
Liens permitted by Sections 8.2(c), (d), (h), (i) and (j) of the Credit
Agreement having priority over the Collateral Agent’s Lien or unless otherwise
permitted by any Loan Document, upon (i) in the case of all Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property, the delivery to
the Collateral Agent of such Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Collateral
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property and (iii) in the case of all other instruments and tangible
chattel paper that are not Pledged Certificated Stock, Pledged Debt Instruments
or Pledged Investment Property, the delivery to the Collateral Agent of such
instruments and tangible chattel paper. Except as set forth in this Section 4.2,
all actions by each Grantor necessary or desirable to protect and perfect the
Lien granted hereunder on the Collateral have been duly taken as of the date
hereof and all such actions shall be taken by each Grantor at such times
required under Section 5.7.

Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
(a) jurisdiction of organization or formation, (b) exact legal name (as it
appears in such Grantor’s Constituent Documents), (c) organizational
identification number, if any, issued by the jurisdiction of organization or
formation, (d) type of organization, (e) Federal Taxpayer Identification Number,
(f) location of its chief executive office or sole place of business, (g) legal
name or jurisdiction of organization or formation if different than otherwise
provided in this Section 4.3 within the prior five (5)-year period, in each case
as of the date hereof, is specified on Schedule 3.

Section 4.4 Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) with an aggregate value in excess of $5,000,000 per
location and material books and records concerning the Collateral are kept at
the locations listed on Schedule 4.

Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (i) as of the date hereof is listed on Schedule 5 and if the issuer is
a Subsidiary of such Grantor, constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 5, (ii) if the issuer is a Subsidiary of such Grantor, has been duly
authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships) and (iii) if the
issuer is a Subsidiary of such Grantor, constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors’ rights generally or by general equitable principles relating to
enforceability.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property, in each case,
consisting of instruments and certificates, accompanied by such stock powers,
allonges or other instruments of transfer or assignment duly executed in blank,
have been delivered to the Collateral Agent in accordance with Section 5.3(a),
except to the extent provided for under Section 7.13 of the Credit Agreement.

(c) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall be entitled to exercise all of the rights of the Grantor
granting the security interest in any Pledged Stock of any issuer that is a
wholly owned subsidiary of such Grantor, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor.

 

9



--------------------------------------------------------------------------------

Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.6(a).

Section 4.7 Intellectual Property. Schedule 6 sets forth, as of the date hereof,
a true and complete list in all material respects of the Patents, Trademarks and
Copyrights owned by such Grantor and registered by such Grantor or subject to
applications for registration by such Grantor in any Applicable IP Office,
including (i) the Grantor that is the owner thereof, (ii) the title of such
Patent, Trademark, or Copyright, (iii) if applicable, the jurisdiction in which
such item has been registered or in which an application for registration has
been filed and (iv) if applicable and if determined and available, the
registration or application number and registration or application date. From
time to time, at the Collateral Agent’s reasonable request, each Grantor shall
deliver a list of (i) material inbound IP Licenses of such Grantor, (ii) to the
extent available or applicable, all material outbound IP Licenses to
non-Affiliates and (iii) material Internet Domain Names.

Section 4.8 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.10 Promissory Notes. Schedule 7 hereto sets forth for each Grantor a
list of all promissory notes and debt securities in the form of instruments
payable or due to such Grantor by or from any other Person (including any other
Grantor) as of the date hereof that will not be repaid on the Closing Date.

Section 4.11 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV of the Credit Agreement are true and correct in all
material respects (provided, that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) on and as of the date made or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date.

ARTICLE V

COVENANTS

Each Grantor agrees with the Collateral Agent to the following, until payment in
full of the Obligations in accordance with Section 1.2(c) and unless the
Required Lenders otherwise consent in writing:

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall not use or permit any Collateral
to be used in violation of any provision of any Loan Document or any Related
Document, or in violation in any material respect of any Requirement of Law or
any policy of insurance covering the Collateral.

 

10



--------------------------------------------------------------------------------

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Subject to the reporting requirements contained in Section 5.7, such Grantor
shall furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other documents in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail and in form and substance satisfactory to the
Collateral Agent.

(d) At any time and from time to time, upon the written request of the
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
(i) promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar Requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the
Collateral Agent may reasonably request, including (A) during such time as an
Event of Default shall have occurred and be continuing, using its commercially
reasonable efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Collateral Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts and securities accounts to
the extent required under Section 7.11 of the Credit Agreement.

(e) If requested by the Collateral Agent, the Grantor shall arrange for the
Collateral Agent’s first priority security interest, subject to Permitted Liens,
to be noted on the certificate of title of each Vehicle and shall file any other
necessary documentation in each jurisdiction that the Collateral Agent shall
deem advisable to perfect its security interests in any Vehicle.

(f) To ensure that any of the Excluded Property set forth in clause (ii) of the
definition of “Excluded Property” becomes part of the Collateral (other than
Excluded Property that exists on the date hereof), such Grantor shall use good
faith efforts, at the Collateral Agent’s request, to obtain any required
consents from any Person other than the Borrower and its Affiliates with respect
to any material permit or material license or any material Contractual
Obligation with such Person entered into by such Grantor that requires such
consent as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or Contractual Obligation (other than
with respect to any such property which is immaterial) or any Stock or Stock
Equivalent related thereto.

Section 5.2 Changes in Locations, Name, Etc. Except upon 10 days’ (or such
shorter period as may be agreed by the Collateral Agent) prior written notice to
the Collateral Agent and delivery to the Collateral Agent of (a) all documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional locations
at which inventory or equipment shall be kept, such Grantor shall not do any of
the following:

(i) permit any inventory or equipment with an aggregate value in excess of
$5,000,000 for such location to be kept at a location other than those listed on
Schedule 4, except for inventory or equipment in transit, located at customer
sites, or in the possession of a third party for repair or service in the
ordinary course of business;

(ii) change its jurisdiction of organization or its location (as defined under
Section 9-307 of the UCC), in each case from that referred to in Section 4.3; or

 

11



--------------------------------------------------------------------------------

(iii) change its legal name or corporation, limited liability company,
partnership or other organizational structure to such an extent that any
financing statement filed in connection with this Agreement would become
misleading.

Section 5.3 Pledged Collateral; Other Matters. (a) Delivery of Pledged
Collateral. Such Grantor shall (i) promptly after such Grantor obtains
possession thereof, deliver to the Collateral Agent (A) all Pledged Certificated
Stock, (B) all Pledged Debt Instruments in excess of $1,000,000 for any
particular issuer thereof and (C) all certificates and instruments evidencing
Pledged Investment Property in excess of $1,000,000 for any particular issuer
thereof, in each case, accompanied by such undated stock powers, allonges or
other instruments of transfer or assignment duly executed in blank as the
Collateral Agent may reasonably specify and (ii) maintain all other Pledged
Investment Property in a Controlled Securities Account to the extent such
Pledged Investment Property constitutes “investment property” under
Section 9-102(a)(49) of the UCC.

(b) Event of Default. During the continuance of an Event of Default, the
Collateral Agent shall have the right, at any time in its discretion and without
notice to the Grantor, to (i) transfer to or to register in its name or in the
name of its nominees any Pledged Collateral or any Pledged Investment Property
and (ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Collateral. Except as provided in
Article VI, such Grantor shall be entitled to receive all cash dividends or
other distributions or payments paid in respect of the Pledged Collateral, the
Pledged Investment Property or any other Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral or
the Pledged Investment Property; provided, however, that no vote shall be cast,
consent given or right exercised or other action taken by such Grantor that
would result in any violation of any provision of any Loan Document.

Section 5.4 Accounts. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and such Grantor shall furnish all such assistance and
information as the Collateral Agent may reasonably require in connection
therewith. If an Event of Default shall have occurred and be continuing, upon
the Collateral Agent’s request, such Grantor shall cause independent public
accountants or others satisfactory to the Collateral Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the accounts.

Section 5.5 Commodity Contracts. Such Grantor shall not have any commodity
contract other than subject to a Control Agreement.

Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount in excess of $5,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper other than such instrument delivered in
accordance with Section 5.3(a) and in the possession of the Collateral Agent, at
the request of the Collateral Agent, such Grantor shall mark all such
instruments and tangible chattel paper with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of General Electric Capital Corporation, as Collateral Agent” and, at
the request of the Collateral Agent, shall promptly deliver such instrument or
tangible chattel paper to the Collateral Agent, duly indorsed in a manner
satisfactory to the Collateral Agent.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property that constitutes
Collateral to any Person other than the Collateral Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$5,000,000, such Grantor shall promptly, and in any event within 3 Business Days
after becoming a beneficiary, notify the Collateral Agent thereof and
thereafter, if requested by the Collateral Agent and consented to by the issuer
of such letter of credit or any nominated person, enter into a Contractual
Obligation with the Collateral Agent, the issuer of such letter of credit or
such nominated person with respect to the letter-of-credit rights under such
letter of credit assigning such letter-of-credit rights to the Collateral Agent
in a manner sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC). The provisions of the
Contractual Obligation shall be in form and substance reasonably satisfactory to
the Collateral Agent.

(d) If any amount in excess of $5,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Collateral Agent control of all such electronic chattel paper for the purposes
of Section 9-105 of the UCC (or any similar section under any equivalent UCC)
and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

Section 5.7 Intellectual Property. (a) The Grantors shall deliver to Collateral
Agent within 60 days of each anniversary of the Closing Date, and at such times
reasonably requested by the Collateral Agent, a complete and accurate list of
each Grantor’s (i) registered United States Patents and all applications
therefor, (ii) registered United States Trademarks and all applications
therefor, (iii) registered United States Copyrights and all applications
therefore and (iv) Foreign Registered IP and all applications therefor, and
promptly upon receipt of such supplement from Administrative Agent, the
applicable Grantors shall execute and deliver a supplement hereto (in form and
substance satisfactory to Administrative Agent) to evidence Administrative
Agent’s Lien on such Patents, Trademarks or Copyrights, and the general
intangibles of such Grantor relating thereto or represented thereby, subject to
the limitations in Section 5.7(f) with respect to Foreign Registered IP.

(b) Each Grantor shall take all actions necessary or reasonably requested by
Collateral Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
or Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, in each case, unless such Grantor
determines, in its reasonable business judgment and in good faith, that the
prosecution or maintenance of any application or registration is not, or is no
longer, necessary or desirable in the conduct of its business.

(c) Unless such Grantor reasonably determines that such Patent, Trademark and
Copyright Collateral is not material to the conduct of the business or
operations as a whole of the Group Members, such Grantor shall promptly take
such actions to enforce its rights and protect such Patent, Trademark and
Copyright Collateral, whether by action, suit, proceeding or otherwise, as such
Grantor shall deem necessary or appropriate under the circumstances in its
reasonable business judgment or as Collateral Agent may otherwise reasonably
request.

(d) At such times as required under Sections 5.7(a) and 5.7(e), such Grantor
shall execute and deliver to the Collateral Agent in form and substance
reasonably acceptable to the Collateral Agent and suitable for filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex 3 for all Copyrights, Trademarks and Patents
of such Grantor.

 

13



--------------------------------------------------------------------------------

(e) At the Collateral Agent’s request (after reasonable consideration of the
cost and expense of recording the Collateral Agent’s Lien in any Foreign
Registered IP against the value of such Foreign Registered IP), such owner of
any Foreign Registered IP shall execute and deliver to the Collateral Agent a
short form intellectual property security agreement in form and substance
reasonably acceptable to the Collateral Agent and suitable for filing in the
Applicable IP Office.

Section 5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim with an aggregate value
in excess of $500,000 (whether from another Person or because such commercial
tort claim shall have come into existence), (i) such Grantor shall, promptly
upon such acquisition, deliver to the Collateral Agent, in each case in form and
substance satisfactory to the Collateral Agent, a notice of the existence and
nature of such commercial tort claim and a supplement to Schedule 1 containing a
specific description of such commercial tort claim, (ii) Section 3.1 shall apply
to such commercial tort claim and (iii) such Grantor shall execute and deliver
to the Collateral Agent, in each case in form and substance reasonably
satisfactory to the Collateral Agent, any document, and take all other action,
deemed by the Collateral Agent to be reasonably necessary or appropriate for the
Collateral Agent to obtain, on behalf of the Lenders, a perfected security
interest having at least the priority set forth in Section 4.2 in all such
commercial tort claims. Any supplement to Schedule 1 delivered pursuant to this
Section 5.8 shall, after the receipt thereof by the Collateral Agent, become
part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

Section 5.9 Compliance with Credit Agreement. Such Grantor agrees to comply with
all covenants and other provisions applicable to it under the Credit Agreement,
including Sections 2.17, 11.3 and 11.4 of the Credit Agreement and agrees to the
same submission to jurisdiction as that agreed to by the Borrower in the Credit
Agreement.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the existence and
continuance of an Event of Default, the Collateral Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement, any
other Loan Document and in any other instrument or agreement securing,
evidencing or relating to any Secured Obligation, all rights and remedies of a
secured party under the UCC or any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Collateral Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the existence and continuance of any Event of Default
(personally or through its agents or attorneys), (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving any Grantor or any other Person notice or opportunity for a hearing on
the Collateral Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral, (iii) instruct the obligor or obligors on any
agreement, instrument or other obligation constituting the Collateral to make
any payment required by the terms of such agreement, instrument or other
obligation directly to the Collateral Agent and may exercise any and all
remedies of such Grantor in respect of such Collateral, (iv) license or
sublicense, whether on an exclusive or nonexclusive basis, any Trademarks,
Domain Names, Patents or Copyrights

 

14



--------------------------------------------------------------------------------

included in the Collateral for such term and on such conditions and in such
manner as the Collateral Agent shall in its sole judgment determine and
(v) Sell, grant option or options to purchase and deliver any Collateral (enter
into Contractual Obligations to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent
shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other applicable Requirements of Law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
existence and continuance of any Event of Default, (i) at the Collateral Agent’s
request, it shall assemble the Collateral and make it available to the
Collateral Agent at places that the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere, (ii) without limiting the
foregoing, the Collateral Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by the Collateral Agent
and, while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Collateral Agent
is able to Sell any Collateral, the Collateral Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Collateral Agent shall not have
any obligation to any Grantor to maintain or preserve the rights of any Grantor
as against third parties with respect to any Collateral while such Collateral is
in the possession of the Collateral Agent.

(d) Application of Proceeds. The Collateral Agent shall apply the cash proceeds
of any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Collateral Agent and any other Secured
Party hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations, as set forth in the
Credit Agreement, and only after such application and after the payment by the
Collateral Agent of any other amount required by any Requirement of Law, need
the Collateral Agent account for the surplus, if any, to any Grantor.

(e) Direct Obligation. Neither the Collateral Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Collateral Agent and any
other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Collateral Agent, any
other Agent or any Lender, any claim, valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

15



--------------------------------------------------------------------------------

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Collateral Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Collateral Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Collateral Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g) IP Licenses. For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, Sell or grant options to purchase any Collateral) at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, upon the occurrence and during the continuance of an Event of Default,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, (i) an irrevocable, non-exclusive, worldwide

 

16



--------------------------------------------------------------------------------

license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all Real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

(h) P&G Joint Venture. The Collateral Agent, on behalf of the Lenders, the
Administrative Agents and L/C Issuer, hereby covenants that in connection with
the exercise of remedies against the Collateral, including in connection with
any foreclosure upon the Collateral, not to: (a) take any action which would
cause the license rights under the P&G JV License Agreements to become owned by,
licensed to, or sublicensed to, as applicable, any Person who is not either a
“Licensee” or “Affiliate”, as applicable, under the applicable P&G JV License
Agreement, or (b) exercise any remedies against or transfer the capital stock or
other equity interests of the P&G JV Companies to any Person who is not either a
“Licensee” or “Affiliate” or “sublicensee” under the P&G JV License Agreements,
to the extent and upon such terms and conditions as may be agreed to in writing
by the Collateral Agent in its discretion. As used herein “P&G JV License
Agreements” mean, collectively, (i) the Settlement and Cross-License agreement,
effective September 25, 1998, by and among Carter Wallace, Inc., Carter Wallace
Ltd., Unilever NV, Unilever PLC, CONOPCO, Inc. and Unipath Limited and (ii) the
License Agreement, effective August 6, 1997, by and between Selfcare, Inc. and
PBM-Selfcare, LLC.

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Collateral Agent at any time during the existence
and continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 5 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent, in a
Security Cash Collateral Account, subject to withdrawal by the Collateral Agent
as provided in Section 6.4. Until so turned over, such payment shall be held by
such Grantor in trust for the Collateral Agent, segregated from other funds of
such Grantor. Each such deposit of proceeds of accounts and payments in respect
of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(b) At any time during the existence and continuance of an Event of Default:

(i) each Grantor shall, upon the Collateral Agent’s request, deliver to the
Collateral Agent all copies (or originals if specifically requested) and other
documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to the Collateral Agent and that payments in respect
thereof shall be made directly to the Collateral Agent;

(ii) the Collateral Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Collateral Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and

 

17



--------------------------------------------------------------------------------

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent to ensure
any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral. (a) Voting Rights. During the existence and
continuance of an Event of Default, upon notice by the Collateral Agent to the
relevant Grantor or Grantors, the Collateral Agent or its nominee may exercise
(A) any voting, consent, corporate and other right pertaining to the Pledged
Stock at any meeting of shareholders, partners or members, as the case may be,
of the relevant issuer or issuers of Pledged Stock or otherwise and (B) any
right of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Stock as if it were the absolute owner thereof
(including the right to exchange at its discretion any Pledged Stock upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Stock with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided,
however, that the Collateral Agent shall have no duty to any Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

(b) Proxies. In order to permit the Collateral Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Collateral Agent an irrevocable proxy
to vote all or any part of the Pledged Stock and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Stock would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Stock on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Stock or any officer or agent thereof), during the continuance of
an Event of Default and which proxy shall only terminate upon the payment in
full of the Obligations in accordance with Section 1.2(c).

(c) Authorization of Issuers. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Stock pledged hereunder by such Grantor to (i) comply
with any instruction received by it from the Collateral Agent in writing that
states that an Event of Default exists and is continuing and is otherwise in

 

18



--------------------------------------------------------------------------------

accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) if required by the Collateral Agent at any time during the existence or
continuance of an Event of Default, pay any dividend or make any other payment
with respect to the Pledged Stock directly to the Collateral Agent.

Section 6.4 Proceeds to be Turned over to and Held by Collateral Agent. If
required by the Collateral Agent at any time during the existence or continuance
of an Event of Default, all proceeds of any Collateral received by any Grantor
hereunder in cash or Cash Equivalents shall be held by such Grantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of such Grantor, and shall, promptly upon receipt by any Grantor, be turned over
to the Collateral Agent in the exact form received (with any necessary
endorsement). Only so long as an Event of Default exists, all such proceeds of
Collateral and any other proceeds of any Collateral received by the Collateral
Agent in cash or Cash Equivalents shall be held by the Collateral Agent in a
Security Cash Collateral Account. All proceeds being held by the Collateral
Agent in a Security Cash Collateral Account (or by such Grantor in trust for the
Collateral Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any Pledged Collateral
by reason of certain prohibitions contained in the Securities Act and applicable
state or foreign securities laws or otherwise or may determine that a public
sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, to the
extent that the Collateral Agent elects to conduct such private sale, such
election shall be deemed commercially reasonable; provided that such private
sale is conducted in a commercially reasonable manner. The Collateral Agent
shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 6.5 valid and binding and in
compliance with all applicable Requirements of Law. Each Grantor further agrees
that a breach of any covenant contained in this Section 6.5 will cause
irreparable injury to the Collateral Agent and other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay in full the Obligations in accordance with Section 1.2(c) including, the
fees and disbursements of any attorney employed by the Collateral Agent or any
other Secured Party to collect such deficiency.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

THE COLLATERAL AGENT

Section 7.1 Collateral Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any Related
Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent and its Related Persons the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the following
when an Event of Default exists and is continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Collateral
Agent may request to evidence, effect, publicize or record the Collateral
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate, (G) assign any Intellectual Property owned by the
Grantors or any IP Licenses of the Grantors throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, Sell, grant
a Lien on, make any Contractual Obligation with

 

20



--------------------------------------------------------------------------------

respect to and otherwise deal with, any Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes and
do, at the Collateral Agent’s option, at any time or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.

(b) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 2.9 of the Credit Agreement, from the date of payment
by the Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Collateral Agent and its Related Persons, at any time and from time to time,
to file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement, and
such financing statements and amendments may described the Collateral covered
thereby as “all assets of the debtor”. Such Grantor also hereby ratifies its
authorization for the Collateral Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Collateral Agent. The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The powers conferred on the Collateral Agent hereunder are
solely to protect the Collateral Agent’s interest in the Collateral and shall
not impose any duty upon the Collateral Agent to exercise any such powers. The
Collateral Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision. In addition, the Collateral Agent shall not be liable or responsible
for any loss or damage to any

 

21



--------------------------------------------------------------------------------

Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Collateral Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Collateral Agent hereunder
shall not impose any duty upon any other Secured Party to exercise any such
powers. The other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing,
(a) any Lien or other Collateral securing such Grantor’s liability hereunder
shall have been released or terminated by virtue of the foregoing or (b) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

Section 8.2 Release of Collateral. (a) At the time provided in clause (b)(iii)
of Section 10.10 of the Credit Agreement, the Collateral shall be released from
the Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. Each Grantor is hereby authorized to file UCC amendments
at such time evidencing the termination of the Liens so released. At the request
and at the expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor (without recourse and without representation
of any kind) any Collateral of such Grantor held by the Collateral Agent
hereunder and execute and deliver (without recourse and without representation
of any kind) to such Grantor, such documents as such Grantor shall reasonably
request to evidence such termination.

(b) If the Collateral Agent shall be directed or permitted pursuant to clause
(i) or (ii) of Section 10.10(b) of the Credit Agreement to release any Lien or
any Collateral, such Collateral shall be released from the Lien created hereby
to the extent provided under, and subject to the terms and conditions set forth
in, such clauses (i) and (ii). In connection therewith, the Collateral Agent, at
the request and at the expense of any Grantor, shall execute and deliver
(without recourse and without representation of any kind) to such Grantor such
documents as such Grantor shall reasonably request to evidence such release.

 

22



--------------------------------------------------------------------------------

(c) At the time provided in Section 10.10(a) of the Credit Agreement and at the
request and at the expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that either (x) all the Securities of such
Grantor shall be Sold to any Person that is not an Affiliate of the Borrower and
the Subsidiaries of the Borrower in a transaction permitted by the Loan
Documents or (y) such Grantor is designated as an Unrestricted Subsidiary in
accordance with the terms of the Credit Agreement.

(d) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 8.2(a), (b) or (c), such Grantor shall deliver to the
Collateral Agent a certificate signed by an Responsible Officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
Section 10.10 of the Credit Agreement.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, the Collateral Agent may, at its sole
election, proceed directly and at once, without notice, against any Grantor and
any Collateral to collect and recover the full amount of any Secured Obligation
or Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments (as
defined below) and Joinder Agreements (as defined below), in substantially the
form of Annex 1 and Annex 2, respectively, in each case duly executed by the
Collateral Agent and each Grantor directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Borrower or as required pursuant to
Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Collateral Agent a joinder agreement substantially in
the form of Annex 2 (each, a “Joinder Agreement”) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement.

 

23



--------------------------------------------------------------------------------

Section 8.7 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.11 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrower’s
notice address set forth in such Section 11.11 of the Credit Agreement.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8.12 Jurisdiction.

(a) Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN
DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) Service of Process. EACH GRANTOR (AND, TO THE EXTENT SET FORTH IN ANY OTHER
LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER
SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN THE

 

24



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN
CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE BORROWER SPECIFIED IN
SECTION 11.11 OF THE CREDIT AGREEMENT (AND SHALL BE EFFECTIVE WHEN SUCH MAILING
SHALL BE EFFECTIVE, AS PROVIDED THEREIN). EACH GRANTOR (AND, TO THE EXTENT SET
FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 8.12 shall
affect the right of the Collateral Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Grantor in any other jurisdiction.

Section 8.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO (WHETHER FOUNDED IN CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY
AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.13.

Section 8.14 Subordination.

(a) Each Grantor executing this Agreement covenants and agrees that the payment
of all indebtedness, principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or for the
reorganization of any Loan Party), fees, charges, expenses, attorneys’ fees and
any other sum, obligation or liability owing by any other Grantor to such
Grantor, including any intercompany trade payables or royalty or licensing fees
(collectively, the “Intercompany Obligations”), is subordinated, to the extent
and in the manner provided in this Section 8.14, to the prior payment in full of
all Secured Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) (herein, the “Senior Obligations”) and that
the subordination is for the benefit of Collateral Agent and the other Secured
Parties, and Collateral Agent may enforce such provisions directly.

(b) Each Grantor executing this Agreement hereby (i) authorizes the Collateral
Agent to demand specific performance of the terms of this Section 8.14, whether
or not any other Grantor shall have complied with any of the provisions hereof
applicable to it, at any time when such Grantor shall have failed to comply with
any provisions of this Section 8.14 which are applicable to it and
(ii) irrevocably waives (to the maximum extent permitted by Requirement of Law)
any defense based on the adequacy of a remedy at law, which might be asserted as
a bar to such remedy of specific performance.

 

25



--------------------------------------------------------------------------------

(c) Upon any distribution of assets of any Grantor in any dissolution, winding
up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) The Collateral Agent and other Secured Parties shall first be entitled to
receive payment in full in cash of the Senior Obligations before any Grantor is
entitled to receive any payment on account of the Intercompany Obligations.

(ii) Any payment or distribution of assets of any Grantor of any kind or
character, whether in cash, property or securities, to which any other Grantor
would be entitled except for the provisions of this Section 8.14(c), shall be
paid by the liquidating trustee or agent or other Person making such payment or
distribution directly to Collateral Agent, to the extent necessary to make
payment in full of all Senior Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) remaining unpaid after
giving effect to any concurrent payment or distribution or provisions therefore
to Collateral Agent and the other Secured Parties.

(iii) In the event that, notwithstanding the foregoing provisions of this
Section 8.14(c), any payment or distribution of assets of any Grantor of any
kind or character, whether in cash, property or securities, shall be received by
any other Grantor on account of the Intercompany Obligations before all Senior
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) are paid in full, such payment or distribution shall be
received and held in trust for and shall be paid over to Collateral Agent for
application to the payment of the Senior Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) until all of
the Senior Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) shall have been paid in full, after giving
effect to any concurrent payment or distribution or provision therefore to
Collateral Agent and other Secured Parties.

(d) No right of Collateral Agent and the other Secured Parties or any other
present or future holders of any Senior Obligations to enforce the subordination
provisions herein shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Grantor or by any act or failure to
act, in good faith, by any such holder, or by any noncompliance by any Grantor
with the terms hereof, regardless of any knowledge thereof which any such holder
may have or be otherwise charged with.

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWER

ALERE INC.,

as Grantor

By:

/s/ Jim Hinrichs

Name:

Jim Hinrichs

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR ALERE INC. CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

The following Persons are signatories to this Guaranty and Security Agreement in
their capacity as Grantors.

 

ALERE HOLDCO, INC. FIRST CHECK DIAGNOSTICS LLC ALERE HOME MONITORING, INC.
INNOVACON, INC. ALERE INTERNATIONAL HOLDING CORP. PEMBROOKE OCCUPATIONAL HEALTH,
INC. ALERE NORTH AMERICA, LLC QUALITY ASSURED SERVICES, INC. ALERE SAN DIEGO,
INC. REDWOOD TOXICOLOGY LABORATORY, INC. ALERE SCARBOROUGH, INC. RTL HOLDINGS,
INC. ALERE US HOLDINGS, LLC SELFCARE TECHNOLOGY, INC. BIOSITE INCORPORATED SPDH,
INC. ESCREEN, INC. as Grantors

 

By:

/s/ David A. Teitel

Name: David A. Teitel Title: Authorized Officer

 

ALERE TOXICOLOGY SERVICES, INC. INSTANT TECHNOLOGIES, INC. AMEDITECH INC.
INVERNESS MEDICAL, LLC AVEE LABORATORIES INC. LABORATORY SPECIALISTS OF AMERICA,
INC. ALERE INFORMATICS, INC. ALERE CONNECT, LLC ATS LABORATORIES, INC. IONIAN
TECHNOLOGIES, LLC ALERE TOXICOLOGY, INC. STANDING STONE, LLC GLOBAL ANALYTICAL
DEVELOPMENT LLC

 

By:

/s/ Jay McNamara

Name: Jay McNamara Title: Authorized Officer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR ALERE INC. CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

By:

/s/ Daniel L. Evans

Name: Daniel L. Evans Title: Duly Authorized Signatory

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR ALERE INC. CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of              , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of June 18,
2015, by Alere Inc. (the “Borrower”), the undersigned Grantor and the other
Affiliates of the Borrower from time to time party thereto as Grantors in favor
General Electric Capital Corporation, as Collateral Agent for the Secured
Parties referred to therein (the “Guaranty and Security Agreement”). Capitalized
terms used herein without definition are used as defined in the Guaranty and
Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all of the
Obligations of the Loan Parties on the terms set forth therein.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, and 4.5 of the Guaranty and
Security Agreement is true and correct on and as of the date hereof with respect
to the undersigned and the Pledged Collateral on Annex 1-A to this Pledge
Amendment as if made on and as of such date.

 

[GRANTOR] By:

 

Name: Title:

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A1-1



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

By:

 

Name: Title:

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A1-2



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE NO(S).

 

PAR VALUE

 

NUMBER OF SHARES,

UNITS OR INTERESTS

                                               

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL AMOUNT

                               

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A1-3



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of June 18,
2015, by Alere Inc. (the “Borrower”) and the Affiliates of the Borrower from
time to time party thereto as Grantors in favor of General Electric Capital
Corporation, as Collateral Agent for the Secured Parties referred to therein
(the “Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, the undersigned (i) as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
mortgages, pledges and hypothecates to the Collateral Agent, for the benefit of
the Secured Parties, and grants to the Collateral Agent, for the benefit of the
Secured Parties, a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral on the terms set forth in the Guaranty
and Security Agreement of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder and (ii) hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Guaranteed Obligations on the terms set forth in the
Guaranty and Security Agreement. The undersigned hereby agrees to be bound as a
Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the Loan
Parties on the terms set forth in the Guaranty and Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
(as amended to reflect the inclusion of the information set forth in Annex 1-A
in Schedules 1 through 7 to the Guaranty and Security Agreement) applicable to
it is true and correct with respect to it on and as of the date hereof as if
made on and as of such date (except for any representations and warranties made
as of an earlier date in which case such representations and warranties shall be
true and correct as of such earlier date).

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A2-1



--------------------------------------------------------------------------------

[ADDITIONAL GRANTOR] By:

 

Name: Title:

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A2-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION

as Collateral Agent

By:

 

Name: Title:

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A2-3



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of [        ], 2015, is
made by each of the entities listed on the signature pages hereof (each a
“Grantor” and, collectively, the “Grantors”), in favor of General Electric
Capital Corporation, as collateral agent (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”) for the Lenders and
the L/C Issuers and each other Secured Party (as defined in the Credit Agreement
referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of June 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers from
time to time party thereto, the Administrative Agents and the Collateral Agent,
the Lenders and the L/C Issuers have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of dated as of June 18, 2015 herewith in favor of the Collateral Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the other Loan Parties; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
Intellectual Property Security Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Collateral Agent to enter into the Credit Agreement and to
induce the Lenders and the L/C Issuers to make or continue to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in Intellectual Property Collateral. Each
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations on the terms set forth in the Loan Documents, hereby
mortgages, pledges and hypothecates to the Collateral Agent, for the benefit of
the Secured Parties, and grants to the Collateral Agent, for the benefit of the
Secured Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Intellectual Property Collateral”):

(a) Copyrights.

(i) all of its Copyrights and registrations and applications for registration
thereof, including, without limitation, those referred to on Schedule 1A hereto;

(ii) all renewals, reversions and extensions of the foregoing;

 

A3-1



--------------------------------------------------------------------------------

(iii) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, other than, in the case of clauses (i) through (iii), with
respect to Excluded Property.

(b) Patents.

(i) all of its registered Patents and applications for registration thereof,
including, without limitation, those referred to on Schedule 1B hereto;

(ii) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing;

(iii) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, other than, in the case of clauses (i) through (iii), with
respect to Excluded Property.

(c) Trademarks.

(i) all of its Trademarks and registrations and applications for registration
thereof, including, without limitation, those referred to on Schedule 1C hereto;

(ii) all renewals and extensions of the foregoing;

(iii) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(iv) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, other than, in the case of clauses (i) through (iii), with
respect to Excluded Property.

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A3-2



--------------------------------------------------------------------------------

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Intellectual Property Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Guaranty and Security Agreement and each Grantor hereby acknowledges and
agrees that the rights and remedies of the Collateral Agent with respect to the
security interest in the Intellectual Property Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with such Grantor’s Intellectual
Property Collateral and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This Intellectual Property Security Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.

Section 6. Governing Law. This Intellectual Property Security Agreement and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

GUARANTY AND SECURITY AGREEMENT

ALERE INC.

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

BORROWER

ALERE INC.,

as Grantor

By:

 

Name: Title:

 

[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURTIY AGREEMENT]



--------------------------------------------------------------------------------

The following Persons are signatories to this Intellectual Property Security
Agreement in their capacity as Grantors.

 

ALERE HOLDCO, INC. FIRST CHECK DIAGNOSTICS LLC ALERE HOME MONITORING, INC.
INNOVACON, INC. ALERE INTERNATIONAL HOLDING CORP. PEMBROOKE OCCUPATIONAL HEALTH,
INC. ALERE NORTH AMERICA, LLC QUALITY ASSURED SERVICES, INC. ALERE SAN DIEGO,
INC. REDWOOD TOXICOLOGY LABORATORY, INC. ALERE SCARBOROUGH, INC. RTL HOLDINGS,
INC. ALERE US HOLDINGS, LLC SELFCARE TECHNOLOGY, INC. BIOSITE INCORPORATED SPDH,
INC. ESCREEN, INC. as Grantors

 

By:

 

Name: David A. Teitel Title: Authorized Officer

 

ALERE TOXICOLOGY SERVICES, INC. INSTANT TECHNOLOGIES, INC. AMEDITECH INC.
INVERNESS MEDICAL, LLC AVEE LABORATORIES INC. LABORATORY SPECIALISTS OF AMERICA,
INC. ALERE INFORMATICS, INC. ALERE CONNECT, LLC ATS LABORATORIES, INC. IONIAN
TECHNOLOGIES, LLC ALERE TOXICOLOGY, INC. STANDING STONE, LLC GLOBAL ANALYTICAL
DEVELOPMENT LLC

 

By:

 

Name: Jay McNamara Title: Authorized Officer

 

[ACKNOWLEDGEMENT OF GRANTOR FOR INTELLECTUAL PROPERTY SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

By:

 

Name: Title:

 

[INTELLECTUAL PROPERTY SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1A

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

A. REGISTERED COPYRIGHTS

[Include Owner, Registration Number and Date]

 

B. COPYRIGHT APPLICATIONS

[Include Owner, Application Number and Date]

 

[INTELLECTUAL PROPERTY SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1B

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

A. REGISTERED PATENTS

[Include Owner, Registration Number and Date]

 

B. PATENT APPLICATIONS

[Include Owner, Application Number and Date]

 

[INTELLECTUAL PROPERTY SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1C

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

A. REGISTERED TRADEMARKS

[Include Owner, Registration Number and Date]

 

B. TRADEMARK APPLICATIONS

[Include Owner, Application Number and Date]

 

[INTELLECTUAL PROPERTY SECURITY AGREEMENT]